                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

     Integra Med Analytics, LLC,        )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )     3:17-cv-00553-FDW-DCK *SEALED*
                                        )
                  vs.                   )
                                        )
   Murphy Medical Center, Inc. et al,   )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2019 Order.

                                               June 11, 2019
